Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/22/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Claim 1 recite(s) “compare a current measurement to at least one of a first threshold associated with a first flow setting of a fluid flow control assembly or a second threshold associated with a second flow setting of the fluid flow control assembly; and determine a first drive signal associated with the first flow setting or a second drive signal associated with the second flow setting in response to the current measurement satisfying a respective one of the first threshold or the second threshold; and current modulating circuitry determine a third drive signal based on the current measurement, the third drive signal to modulate a flow setting of the fluid flow control assembly between the first flow setting and the second flow setting.”. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the step of comparing a current measurement to a first or second thresholds is an observation or evaluation between the obtained measurement and the thresholds. This type of observation or evaluation is an act that can be practically performed in the human mind, as human mind is capable of evaluating data and compare it with other data points. Thus, limitation recites a concept that falls into the “mental process” group of abstract ideas. The limitations regarding determining first and second drive signal associated with the first and second flow settings, without any details regarding how it is being determined, encompasses functions that can be performed by human mind. For example under the broadest reasonable interpretation determining drive signal may encompass determining a data value associated with first and second flow settings, human mind is capable of receiving or deciding on the data value associated flow control settings. The last limitations above regarding determining a third drive signal based on the current measurement to modulate flow setting between first and second flow setting, is also directed to functions that can be performed in human mind. Human mind is capable of choosing a drive signal value that would maintain a valve between a first and second settings. Each of these limitations above are directed to mental observations, evaluations, judgments, and opinions that can be performed in the human mind. Such mental evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. The recitation of a current modulating circuitry in this claim does not negate the mental nature of these limitations because the claim here merely uses the current modulating circuitry as a tool to perform the otherwise mental processes.
This judicial exception is not integrated into a practical application. The claim recites additional elements, safety valve controller, comparator circuitry and current modulating circuitry. These elements represents nothing more than an attempt to generally link the use of the judicial exception to the particular field of safety valve controller. The recitation of comparator circuitry and current modulating circuitry, amounts to nothing more than invoking a generic computer circuitry merely as tools to execute the abstract idea. Accordingly, these limitation does not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception. (See MPEP 2106.05(f) and 2106.05(h))
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As recited above, recitation of the additional elements such as, safety valve controller, comparator circuitry and current modulating circuitry, amount to nothing more than an attempt to generally link the use of the judicial exception to the particular field of safety valve controller and invoking a generic computer circuitry merely as tools to execute the abstract idea. Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception and invokes generic computer parts as tools to execute the abstract idea, do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. (See MPEP 2106.05(f) and 2106.05(h))

Claim 2 depends on claim 1 therefore it recites the abstract idea of claim 1. Claim 2 further recites, “further including an interface to receive at least one of (i) the first threshold and the first flow setting or (ii) the second threshold and the second flow setting from a network.” This limitation merely recites an interface for receiving information and represents mere data gathering that is necessary for use of the recited judicial exception (the obtained information is used in the abstract mental process of comparing and analyzing) and is recited at a high level of generality. Therefore, these limitations do not integrate a judicial exception or provide significantly more. (see MPEP 2106.05(g)). The recitation of the interface amounts to nothing more than using a generic computer component as a tool to be used in the application of the abstract idea and thus do not integrate a judicial exception or provide significantly more. (see MPEP 2106.05(f))

Claim 3 depends on claim 1 therefore it recites the abstract idea of claim 1. Claim 3 further recites, “further including an interface to receive at least one of the first threshold or the second threshold, the interface including one or more configurable switches.” This limitation merely recites an interface for receiving information and represents mere data gathering that is necessary for use of the recited judicial exception (the obtained information is used in the abstract mental process of comparing and analyzing) and is recited at a high level of generality. Therefore, these limitations do not integrate a judicial exception or provide significantly more. (see MPEP 2106.05(g)). The recitation of the interface to include one or more configurable switches, amounts to nothing more than using a generic computer component (e.g. keyboard) as a tool to be used in the application of the abstract idea and thus do not integrate a judicial exception or provide significantly more. (see MPEP 2106.05(f))

Claim 4 depends on claim 1 therefore it recites the abstract idea of claim 1. Claim 3 further recites, “further including a threshold selection circuit coupled to the comparator circuitry, the threshold selection circuit to configure at least one of the first threshold associated with the first flow setting or the second threshold associated with the second flow setting based on at least one of the first threshold or the second threshold received by the interface.”. The limitation directed to configuring first or second threshold based on the received first or second threshold, under the broadest reasonable interpretation can be interpreted as simply storing the first or second threshold as the received first or second threshold. These limitations under the broadest reasonable interpretation are directed to a generic computer component performing functions such as receiving data, storing data or transmitting data, functions that a computer performs in its ordinary capacity. Use of a computer in its ordinary capacity does not integrate a judicial exception into a practical application or provide significantly more. See (MPEP 2106.05(f)). 

Claim 5 depends on claim 1 therefore it recites the abstract idea of claim 1. Claim 5 further recites, “further including a drive current control circuit to: receive at least one of (i) the first drive signal or the second drive signal from the comparator circuitry or (ii) the third drive signal from the current modulating circuitry; override the third drive signal from the current modulating circuitry in response to receiving the first drive signal or the second drive signal from the comparator circuitry; and deliver the first drive signal, the second drive signal, or the third drive signal to a field device to implement a respective one of the first flow setting, the second flow setting, or a modulated flow setting.”. These limitations under the broadest reasonable interpretation are directed to a generic computer component performing functions such as receiving data, storing data or transmitting data, functions that a computer performs in its ordinary capacity. Use of a computer in its ordinary capacity does not integrate a judicial exception into a practical application or provide significantly more. See (MPEP 2106.05(f))

Claim 6 depends on claim 1 therefore it recites the abstract idea of claim 1. Claim 6 further recites, “wherein the first flow setting associated with the first drive signal or the second flow setting associated with the second drive signal transitions the fluid flow control assembly into a safe state”. As explained in claim 1 the determination of first and second drive signal is a mental process that can be performed in a human mind. Claim 6 merely describes the nature of that signal, that the signal is capable of transitioning the fluid flow control assembly into a safe state. This limitation on the nature of the drive signal doesn’t impose a meaningful limits on the claim to integrate the judicial exception into a practical application or provide significantly more.

Claim 7 depends on claim 1 therefore it recites the abstract idea of claim 1. Claim 7 further recites, “wherein the comparator circuitry is to configure at least one of (i) the first threshold to remove the first drive signal associated with the first flow setting or (ii) the second threshold to remove the second drive signal associated with the second flow setting”. The limitation directed to configuring first or second threshold to remove first or second drive signal, under the broadest reasonable interpretation can be interpreted as simply storing an alternate value as the first and second threshold. These limitations under the broadest reasonable interpretation are directed to a generic computer component performing functions such as receiving data, storing data or transmitting data, functions that a computer performs in its ordinary capacity. Use of a computer in its ordinary capacity does not integrate a judicial exception into a practical application or provide significantly more. See (MPEP 2106.05(f)).

Claim 8 recites similar limitation as claim 1 and is therefore directed to an abstract idea for the same reason as claim 1. Claim 8 includes additional elements, “at least one memory device; and at least one processor” Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes using the computer components as a tool. There is no change to the computers and other technology that are recited in the claim as automating the abstract ideas, and thus this claim cannot improve computer functionality or other technology. Using a processor to perform the abstract idea steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. Therefore the additional elements do not integrate a judicial exception into a practical application or provide significantly more.
Claim 9 recites similar limitation as claim 2 and is therefore is also directed to an abstract idea for the same reason as claim 2.
Claim 10 recites similar limitation as claim 4 and is therefore is also directed to an abstract idea for the same reason as claim 4.
Claim 11 recites similar limitation as claim 3 and is therefore is also directed to an abstract idea for the same reason as claim 3.
Claim 12 recites similar limitation as claim 4 and is therefore is also directed to an abstract idea for the same reason as claim 4.
Claim 13 recites similar limitation as claim 5 and is therefore is also directed to an abstract idea for the same reason as claim 5.
Claim 14 recites similar limitation as claim 6 and is therefore is also directed to an abstract idea for the same reason as claim 6.
Claim 15 recites similar limitation as claim 7 and is therefore is also directed to an abstract idea for the same reason as claim 7.
Claim 16 recites similar limitation as claim 1 and is therefore is also directed to an abstract idea for the same reason as claim 1.
Claim 17 recites similar limitation as claim 2 and is therefore is also directed to an abstract idea for the same reason as claim 2.
Claim 18 recites similar limitation as claim 4 and is therefore is also directed to an abstract idea for the same reason as claim 4.
Claim 19 recites similar limitation as claim 3 and is therefore is also directed to an abstract idea for the same reason as claim 3.
Claim 20 recites similar limitation as claim 4 and is therefore is also directed to an abstract idea for the same reason as claim 4.
Claim 21 recites similar limitation as claim 5 and is therefore is also directed to an abstract idea for the same reason as claim 5.
Claim 22 recites similar limitation as claim 6 and is therefore is also directed to an abstract idea for the same reason as claim 6.
Claim 23 recites similar limitation as claim 7 and is therefore is also directed to an abstract idea for the same reason as claim 7.

Allowable Subject Matter
Claim 1-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 USC § 101, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Independent Claim 1 recites, 
A safety valve controller comprising:
comparator circuitry to: compare a current measurement to at least one of a first threshold associated with a first flow setting of a fluid flow control assembly or a second threshold associated with a second flow setting of the fluid flow control assembly; and
determine a first drive signal associated with the first flow setting or a second drive signal associated with the second flow setting in response to the current measurement satisfying a respective one of the first threshold or the second threshold;
and current modulating circuitry to determine a third drive signal based on the current
 measurement, the third drive signal to modulate a flow setting of the fluid flow control assembly between the first flow setting and the second flow setting.

A thorough search has been conducted for the subject matter with the most relevant prior art found to be discussed.

Urakata (US20210325041A1) in ¶0074 teaches a flow rate controllers for controlling flow rate of a gas within an upper and lower limit. However it doesn’t teach a comparator to compare a current measurement to at least one of a first threshold associated with a first flow setting of a fluid flow control assembly or a second threshold associated with a second flow setting of the fluid flow control assembly and determine a third drive signal based on the current measurement, the third drive signal to modulate a flow setting of the fluid flow control assembly between the first flow setting and the second flow setting.

Fukushima (US20220052359A1) ¶0134 and ¶0144 teaches controller 80 controls the opening degree OP′ of the flow rate adjustment valve 70 so that the anode-side combustion discharged gas flow rate Fan falls between the upper limit flow rate Fsup and the lower limit flow rate Finf. However it doesn’t teach a comparator to compare a current measurement to at least one of a first threshold associated with a first flow setting of a fluid flow control assembly or a second threshold associated with a second flow setting of the fluid flow control assembly and determine a third drive signal based on the current measurement, the third drive signal to modulate a flow setting of the fluid flow control assembly between the first flow setting and the second flow setting.

Hickenlooper (US20200041970A1) ¶0078 teaches, wherein the processing unit identifies future valve positional changes to maintain the pressure and flow rate within the minimum target threshold and maximum target threshold by determining which combination of valves has the highest ranked effectiveness for a desired pressure and flow rate change. However it doesn’t teach a comparator to compare a current measurement to at least one of a first threshold associated with a first flow setting of a fluid flow control assembly or a second threshold associated with a second flow setting of the fluid flow control assembly and determine a third drive signal based on the current measurement, the third drive signal to modulate a flow setting of the fluid flow control assembly between the first flow setting and the second flow setting.

Graff (US20150053151A1) in ¶0022 and ¶0025 teaches, comparing fluid flow rate to a threshold flow rate. However it doesn’t teach a comparator to compare a current measurement to at least one of a first threshold associated with a first flow setting of a fluid flow control assembly or a second threshold associated with a second flow setting of the fluid flow control assembly and determine a third drive signal based on the current measurement, the third drive signal to modulate a flow setting of the fluid flow control assembly between the first flow setting and the second flow setting.

Eisenbeis (US20140265983A1) in ¶0036, ¶0044 and ¶0045 teaches a comparator 280 that includes a threshold current level and teaches comparing the electrical current sensed by the current sensor 478 to a threshold current level or value. If the current sensed by the current sensor 478 is equal to or greater than the threshold current level, the state signal provided by the comparator 480 to the gate 472 places the gate in a disabling state, which prevents control signals transmitted from the controller 426 to pass through to the motor driver interface 482. However it doesn’t teach a comparator to compare a current measurement to at least one of a first threshold associated with a first flow setting of a fluid flow control assembly or a second threshold associated with a second flow setting of the fluid flow control assembly and determine a third drive signal based on the current measurement, the third drive signal to modulate a flow setting of the fluid flow control assembly between the first flow setting and the second flow setting.

No other art could be found which alone or in combination teaches, a comparator to compare a current measurement to at least one of a first threshold associated with a first flow setting of a fluid flow control assembly or a second threshold associated with a second flow setting of the fluid flow control assembly and determine a third drive signal based on the current measurement, the third drive signal to modulate a flow setting of the fluid flow control assembly between the first flow setting and the second flow setting, in view of the rest of the limitations of claim 1. Claim 1 is therefore allowable over prior art. 
Claims 8 and 16 recites similar limitation as claim 1 and are therefore also allowable over prior art for the same reason as claim 1 above.
Claims 2-7, 9-15 and 17-23 depend on claim 1, 8 or 16 and are therefore also allowable over prior art due to their dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISTIAQUE AHMED whose telephone number is (571)272-7087. The examiner can normally be reached Monday to Thursday 10AM -6PM and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISTIAQUE AHMED/Examiner, Art Unit 2116                                                                                                                                                                                                        

/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116